FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-4239
                 _____________________________

AVA ELECTRIS CANNIE,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

                         August 9, 2019


PER CURIAM.

     Ava Electris Cannie, appeals from an order dismissing her
motion seeking additional jail credit brought pursuant to Florida
Rule of Criminal Procedure 3.801. The lower court found it lacked
jurisdiction to rule on the instant motion due to a pending appeal
of a denial of a motion filed pursuant to Florida Rule of Criminal
Procedure 3.800 as well other pending appeals in this Court. We
reverse.

     We have held that “an appeal of a postconviction relief matter
will not deprive trial courts of jurisdiction so long as the issues
raised in the two cases are unrelated.” Bates v. State, 704 So. 2d
562, 562 (Fla. 1st DCA 1997) (finding that the trial court had
jurisdiction to consider a motion filed pursuant to Florida Rule of
Criminal Procedure 3.850 even though an appeal of an order
denying a 3.800 motion was pending in this Court because the
issues were unrelated) (citing to Kimmel v. State, 629 So. 2d 1110,
1111 (Fla. 1st DCA 1994) (“an appeal of an order divests the trial
court of jurisdiction except to those matters which do not interfere
with the power of the appellate court to determine the issues which
are on appeal.”) (emphasis supplied)). Here, Cannie’s rule 3.800
motion argued that the lower court was compelled to provide her
with her release date. She did not make any argument in the
motion relating to jail credit. As such, because the issues are
unrelated, the appeal of the rule 3.800 motion did not deprive the
court of jurisdiction to rule on the 3.801 motion.

     The trial court also cited to Cannie’s other pending cases in
this Court to support its contention that it lacked jurisdiction. See
Case No. 1D18-3359; Case No. 1D18-2531; Case No. 1D18-2534;
Case No. 1D18-2535. Each of these petitions for writ of prohibition
challenge the trial judge’s order on disqualification. These cases
likewise are unrelated to the appeal at issue. Therefore, we reverse
and remand to permit the trial court to review the merits of the
motion.

    REVERSED and REMANDED.

B.L. THOMAS, ROWE, and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Ava Electris Cannie, pro se, Appellant.

Ashley Moody, Attorney General, and Quentin Humphrey,
Assistant Attorney General, Tallahassee, for Appellee.




                                 2